Citation Nr: 0913325	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  03-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, as a result of exposure to the herbicide Agent 
Orange.

2.  Entitlement to service connection for a skin condition, 
as a result of exposure to the herbicide Agent Orange.

3.  Entitlement to service connection for sarcoid arthritis 
(claimed as a disability of the bones and muscles), as a 
result of exposure to the herbicide Agent Orange.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968.  Available service personnel records further 
reflect that the Veteran had service in 1979, and the Veteran 
has averred he served in the Reserves.  This service has not 
been verified, and the National Personnel Records Center 
(NPRC) has indicated that he served no active duty for 
training (ACTDTRA).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In August 2004, the Board remanded this matter for additional 
development.  Thereafter, the case was returned to the Board 
for further consideration.  In August 2007, the Board denied 
the claims.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
November 2008 granted a Joint Motion for Remand, and remanded 
it to the Board to address due process and evidentiary 
deficiencies.

The Board in August 2004 and again in August 2007 also 
referred claims of service connection for extreme mental 
anguish, anxiety, and nightmares, shortness of breath, 
constant stinging in the chest, respiratory cancers, 
Hodgkin's disease, and high blood pressure to the RO for 
appropriate action.  Such matters remain pending and are 
again referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.





REMAND

As pointed out in the Joint Motion, further development is 
necessary to ensure compliance with the Board's August 2004 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, it was pointed out that the Board failed to 
comply with the previous remand by failing to conduct a 
thorough and exhaustive search for the Veteran's service 
records.  

The history as noted by the previous remand, included his 
allegations of being exposed to Agent Orange while in 
training at Fort Drum, NY in 1979.  In support of this 
allegation, he has submitted a certificate of completion of 
126 hours of training, dated in May 1979.  He also alleged 
exposure to Agent Orange while stationed on active duty in 
Panama.  Service treatment records reflect that the Veteran 
was stationed in the Canal Zone in 1967.  The Veteran has 
submitted numerous articles from websites and other 
publications which present various theories to confirm the 
use or presence of Agent Orange and other chemicals in 
Panama. 

The Joint Motion pointed out that the Board's remand 
directives in regards to obtaining records through the 
National Personnel Records Center (NPRC) and the service 
department were not fully followed.  It was pointed out that 
in a March 2005 letter the Adjutant General's Office of the 
Department of the Army and Air Force informed the VA that it 
could not locate any records for the Veteran and advised the 
VA to contact the records from the Army/Air Reserve Personnel 
Center in St. Louis, Missouri.  

Thereafter the NPRC sent a letter dated in September 2005 
stating that the medical record necessary to honor the RO's 
request was currently unavailable as it was on loan to the 
VA.  The RO in a January 2006 deferred rating stated that no 
response had been received from the U.S. Army Personnel 
Command.  Thereafter, a November 2006 letter from the NPRC 
stated that the VA had requested the NPRC stop honoring 
requests directly from VA RO's or VA Medical Centers and that 
all VA requests for military personnel records and medical 
information/records should be initiated through Personnel 
Information Exchange System (PIES).  The NPRC informed the RO 
that for that reason it was returning its request without 
further action.  A January 2007 RO letter stated that the 
Veteran's alleged exposure to herbicides could not be 
verified by NPRC or the U.S. Commander, or U.S. Army Human 
Resources Command.  

The Joint Motion stated while the record suggested that the 
VA received a letter from the U.S. Army Personnel Command 
indicating that it was unable to obtain records pertinent to 
the claim, it was unclear whether the VA attempted to obtain 
records through PIES as instructed by the NPRC in the 
November 2006 letter.  Additionally, it was pointed out that 
no action was taken to confirm the fact that the records were 
lost or destroyed.  Thus, it was found that the RO failed to 
comply with the August 2004 Remand.  

The Joint motion also pointed out that if additional evidence 
is obtained regarding Agent Orange exposure a new VA 
examination should be scheduled to ascertain the nature and 
etiology of the disorders claimed on appeal, to include 
review of the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any additional 
service treatment records from all 
identified periods of active and Reserve 
service, including any and all active duty 
for training.  In addition, the RO should 
make specific attempts to obtain the 
Veteran's entire service personnel record, 
to include his point capture sheet and 
copies of his orders to active duty for 
training, particularly concerning the 
Veteran's training at Fort Drum, NY in 
1979 and his assignment to the 1031st USAR 
School in W. Hartford, Connecticut in May 
1979.

Through official channels, such as the 
National Personnel Records Center (NPRC) 
and the service department, the RO should 
ascertain whether any unit to which the 
Veteran was assigned-during his active 
duty, and during his inactive duty for 
training, to include any periods of active 
duty for training-was exposed to a 
herbicide agent, such as Agent Orange.  
The AOJ should perform any and all follow 
up suggested by NPRC or the service 
department, which as per the letter from 
NPRC dated November 24, 2006 includes 
requesting records through the PIES 
system, or other means as suggested by the 
NPRC.  In particular, the RO should 
attempt to verify the Veteran's exposure 
to chemicals at Fort Drum, NY during 
training in May 1979.  If the records are 
not available through the NPRC/PIES system 
or other means suggested by NPRC, this 
should also include again contacting the 
U.S. Army Personnel Administration Center 
in St. Louis, MO.

Failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

2.  If the service treatment or personnel 
records are unavailable, the AOJ should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the Veteran 
may provide.  The AOJ should consider 
special follow-up by its military records 
specialist and/or referral of the case for 
a formal finding on the unavailability of 
the service treatment or service personnel 
records.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part III, chapter 4, paras. 
4.28 and 4.29.  If necessary, the RO 
should request that the Veteran augment 
the information that he has already 
provided.

3.  The RO should give the Veteran an 
opportunity to obtain buddy statements 
that would corroborate his exposure to 
herbicides or other chemical agents, such 
as Agent Orange.

4.  When the above development has been 
completed, and only if additional 
pertinent evidence has been obtained 
pursuant to such development, the RO 
should make arrangements to afford the 
Veteran a VA examination, by an 
appropriate specialist, to determine the 
nature, extent, and etiology of any 
manifested diabetes mellitus, skin 
condition, or sarcoid arthritis (claimed 
as a condition of the bones and muscles).  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiners for review.  The 
examiners should address the following 
matters.  

Summarize the medical history, including 
the onset and course, of any manifested 
diabetes mellitus, skin condition, or 
sarcoid arthritis (claimed as a condition 
of the bones and muscles).  Describe any 
current symptoms and manifestations 
attributed to any manifested diabetes 
mellitus, skin condition, or sarcoid 
arthritis (claimed as a condition of the 
bones and muscles).  Complete any 
diagnostic and clinical tests required and 
provide diagnoses for any and all diabetes 
mellitus, vascular, skin, or bones and 
muscles pathologies identified.  Provide 
an opinion as to the date of onset and 
etiology for any currently manifested 
diabetes mellitus, skin condition, or 
sarcoid arthritis (claimed as a condition 
of the bones and muscles). 

In particular, the examiners are requested 
to provide the following opinions:  

(a).  Is it at least as likely as not that 
any diagnosed diabetes mellitus, skin 
condition, or condition of the bones and 
muscles (to include sarcoid arthritis) is 
the result of exposure to an herbicide 
such as Agent Orange? 

(b).  In the alternative, is it at least 
as likely as not that any diagnosed 
diabetes mellitus, skin condition, or 
condition of the bones and muscles (to 
include sarcoid arthritis) is the result 
of his active service, or any period of 
inactive reserve service or active duty 
for training during his reserve service?

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the Veteran's claims for service 
connection for diabetes mellitus, a skin 
condition, or sarcoid arthritis (claimed 
as a condition of the bones and muscles) 
including all appropriate development for 
claims involving exposure to the herbicide 
Agent Orange.  If the decision remains in 
any way adverse to the Veteran, he and his 
Attorney should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




